276 P.3d 284 (2012)
249 Or. App. 525
In the Matter of A.T., a Child.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
L.B.T., Appellant.
In the Matter of A.C.T., a Child.
Department of Human Services, Petitioner-Respondent,
v.
L.B.T., Appellant.
06JV0083; Petition Number 022211AT; A149908 (Control); A150490.
Court of Appeals of Oregon.
Submitted March 28, 2012.
Decided April 25, 2012.
Peter Gartlan, Chief Defender, and Holly Telerant, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Anna M. Joyce, Solicitor General, and Jeff J. Payne, Assistant Attorney General, filed the brief for respondent.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and HADLOCK, Judge.
PER CURIAM.
In this dependency case, mother appeals a judgment changing the permanency plan for her child from reunification to adoption. She contends that the juvenile court erred in failing to "include on the face of the judgment its determination of whether there was any reason under ORS 419B.498(2) to defer the filing of a petition to terminate mother's parental rights, as required by ORS 419B.476(5)(d)." The state concedes that the permanency judgment does not include the findings required pursuant to ORS *285 419B.476(5)(d) and that the case must, therefore, be reversed and remanded. See State ex rel. Juv. Dept. v. J.F.B., 230 Or.App. 106, 115, 214 P.3d 827 (2009) (permanency judgments that failed to include statutorily required findings were defective on their face); State ex rel. DHS v. M.A., 227 Or.App. 172, 181-82, 205 P.3d 36 (2009) (reversing and remanding permanency judgments that did not include required findings). We agree and accept the state's concession.[1]
Reversed and remanded.
NOTES
[1]  Because we accept the state's concession and reverse and remand with respect to mother's fourth assignment of error, we do not address her remaining assignments of error.